EXHIBIT 10.1 October 18, 2013 Mr. Kenneth Hill, Chief Executive Officer Victory Energy Corporation 3355 Bee Caves Road Austin, Texas 78746 Dear Kenny, Please accept this letter as my resignation from the board of directors of Victory Energy Corporation, effective immediately. My resignation is not a result of a disagreement with the company but rather I have decided to pursue other business interests and wish the board and shareholders well as you continue to move the Company forward. Sincerely, /s/ Robert J. Miranda Robert J. Miranda, CPA 2801 West Coast Highway, Suite 370 Newport Beach, California 92663
